I have the honour to address the seventy-second session of the General Assembly on behalf of His Excellency Mr. Filipe Jacinto Nyusi, President of the Republic of Mozambique, who could not attend this gathering owing to other commitments at home. Allow me therefore to start by conveying President Nyusi’s good wishes for a successful session of the Assembly, which is the highest forum for global political and diplomatic dialogue.
I would like to take this opportunity to join the speakers who preceded me in congratulating you, Sir, on your unanimous election to preside over the General Assembly at its seventy-second session. I assure you of the full commitment of Mozambique to contributing to the realization of the goals we have all envisaged to achieve during this important session. We trust that your gifted leadership and diplomatic experience will add value to our endeavours and contribute to the success of the work of this session.
I wish equally to congratulate your predecessor, His Excellency Mr. Peter Thomson of Fiji, for his stewardship and commitment to fulfilling the agenda at the last session of the General Assembly.
A special word of appreciation goes to His Excellency Mr. Antonio Guterres, the Secretary- General, for the vision and leadership he has displayed in this, his first year in office. We believe that he is steering the Organization onto the right path in order to enhance its efficiency and effectiveness as it serves us, the Member States, in our quest to deliver on the ambitious goals we have set for our peoples. Only a strong and vibrant United Nations system can ensure that the 2030 Agenda for Sustainable Development and its goals will deliver societies that are more inclusive, peaceful and prosperous than ever, without compromising the very existence of our planet.
Two years after we pledged our commitment to the Sustainable Development Goals, the world remains confronted with multiple and complex challenges that threaten to constrain the gains we made in fostering global peace and stability, stall and reverse the advances made in fostering social and economic wellbeing of our peoples, and cause irreversible damage to our planet. We therefore welcome the theme chosen for this session by the President of the General Assembly, namely, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”, as it allows this body to reflect in a timely manner on how best to address the challenges before us. This reflection in a multilateral forum such as the General Assembly is essential if we are to coordinate and consolidate our approaches as we strive individually and collectively to deliver on the 2030 Agenda.
The renewed focus on people should serve as a universal impetus for all the development actors to translate into practice actions that promote peace and the well-being of all humankind. It is worth recalling that our resolve is to make the 2030 Agenda for Sustainable Development a framework that brings together the collective will to transform people’s lives in a sustainable way by lifting them from poverty and promoting human dignity without neglecting peace, which is a critical factor in the attainment of sustainable development, based on the interplay of the economic, social and environmental pillars.
As we strive to accomplish these goals, we are challenged to find the ways and means to honour the commitments undertaken in the Addis Ababa Action Agenda, the Sendai Framework for Disaster Risk Reduction and the Paris Agreement on Climate Change. Only joint and complementary efforts in those three domains will enable us to build the necessary resilience at the national, regional and international levels commensurate with the challenges before us and in line with our aspiration of leaving no country behind.
The challenges we faced and the experiences we gained in the implementation of other globally agreed development goals in the past underline the need for greater commitment from our development partners to scale up and honour their assistance and for funding pledges made to support climate resilience, mitigation and adaptation, as well as disaster-prevention efforts in developing countries. This support is of paramount importance to mitigating the effects of climate variability, whose devastating effects have been laid bare in the last two months in several States Members of this body.Furthermore, it is also clear that a robust and efficient United Nations system, together with a strong partnership between the Organization and the regional bodies, can play a catalytic role in accelerating national development and strengthening democratic political systems and institutions that can lead to more inclusive and peaceful societies. In that vein, we support the ongoing efforts undertaken by the Secretary-General to reform and reposition the United Nations development system with a view to making it more responsive to the development needs of its Members.
The overwhelming challenges of our times require bold and determined political will to achieve the results we seek. Mozambique reaffirms its unequivocal commitment to the 2030 Agenda for Sustainable Development, since focusing on people has always been at the core of Mozambique’s national development agenda. Accordingly, we have aligned our national development agenda to include the three dimensions of the 2030 Agenda for Sustainable Development, which are now reflected in the five pillars of our national five-year plan, namely, consolidating national unity, peace and sovereignty; developing human and social capital; promoting employment, productivity and competitiveness; developing economic and social infrastructures; and ensuring sustainable and transparent management of natural resources and the environment.
Mozambique has created a multi-stakeholder national reference group that encompasses Government, civil society, the private sector and international cooperation partners for the management of the Sustainable Development Goals and is promoting capacity-building for its implementation, monitoring and evaluation. In the effort to consolidate national unity, peace and sovereignty, our focus on people leads us to strive to ensure that lasting peace and stability is a reality to all Mozambicans. Durable peace and stability therefore ranks as an overarching priority in our national agenda, as it is a crucial factor for the development and promotion of lasting human security in the broadest sense. Accordingly, the Government of Mozambique, under the leadership of President Filipe Jacinto Nyusi, is striving for an inclusive dialogue with all political actors and civil society through both formal and informal mechanisms, including the Parliament. This inclusive approach is also used to engage Mozambicans in the conceptualization and implementation of the national development agenda.
Furthermore, our focus on people envisages not leaving anyone behind, which is one of the guiding precepts of our universal agenda. Therefore, particular attention is given to policies and strategies aimed at the protection and the full enjoyment of human rights, the promotion of gender equality and equity as well as the empowerment of women and youth, who constitute the majority of our people. Mozambique believes that our focus on people, peace, a decent life and a sustainable planet also requires a regional dimension, particularly in the context of a globalized world.
We are therefore encouraged by the contributions that regional and international multilateral mechanisms have made to prevent and manage conflicts and to promote peace and stability, in particular those under the Southern African Development Community, the African Union and the Community of Portuguese-speaking Countries, to which we are proud to belong. We believe that mechanisms that promote peace and prosperity should also constitute a strong platform of action aimed at fostering dialogue among civilizations, an unquestionable tool in the promotion of a culture of tolerance, peaceful coexistence and a sustainable world. We pledge to continue to play our role in these endeavours.
Our resolve to focus on people entails that we address with a sense of urgency the root causes of the increase in unregulated migration and the massive flows of refugees, two dimensions of the human crises that we are confronted with in modern times. This regrettable reality is in great part a consequence of a succession of unresolved crises or poorly settled conflict situations in relation to which the international community bears a responsibility. In that connection, we risk achieving an ineffective and fragile peace if the international community remains focused on short-term and ad hoc measures that leave scope for the recurrence of the same intractable problems at a later stage. The international community should come together to redouble efforts and to build consensus to prevent the senseless loss of lives. We need to adopt measures to reduce people’s vulnerabilities, complemented by actions that address the complex and structural causes of these mass movements, such as conflicts and political, social and economic exclusion.
A focus on people on a sustainable planet also requires urgent attention to climate change. Today more than ever before, the challenges posed by the adverse impact of climate change are noticeable. Everyday we are confronted by the destructive impact of climate change, challenging those who continue to harbour doubts about the effects of human activities on the environment and on the climate. The recent devastating effects of the hurricanes, the mudslides and the earthquake that affected millions of people in the Caribbean region, the United States of America, Sierra Leone and Mexico are vivid reminders of the scale of the natural disaster threats we face.
I would like to seize this opportunity to convey to the affected people and countries a message of solidarity and sympathy on behalf of the people and the Government of Mozambique. The great human losses and the destruction of infrastructure as a result of the scale and ferocity of these storms prove once again that, beyond our convictions, we need to reflect and to act as a common front to face the menaces arising from climatic change. To that end, we reaffirm the importance of the Paris Agreement on Climate Change as an instrument to strengthen the much-needed partnerships for adaptation and mitigation measures.
The positive dynamics generated by the major development commitments made by the international community in 2015 have been overshadowed by the worrying signs of the eruption of political instability, the prevailing inter- and intra-State conflicts, particularly in Africa and the Middle East, the rising tensions in the Korean peninsula, as well as by the recurrence of acts of terrorism and of violent extremism. These challenges to peace and stability threaten to reverse the development gains registered over the recent decades and to hinder our development efforts as we chart the way forward.
Therefore, it is our hope that the ongoing peace initiatives as well as the measures to curb the recruitment and finance of terrorist groups will result in opportunities to further promote peace and development, as well as to strengthen human rights and to build more inclusive societies. Only through constructive dialogue and peaceful means and solutions can we secure durable peace and stability in our world. To that end, we would like to emphasize the importance of strong democratic institutions at the national level, the impact of regional cooperation and the role of the United Nations.
As we gather in this great Hall, the world is once again facing the threat of the dangers posed by the proliferation of nuclear weapons, which have become the most dangerous existential threat that humankind faces in the twenty-first century. As a country with a Constitution that values the principle of the universal disarmament of all States and negotiated solutions to international conflicts, as well as the peaceful use of nuclear energy, Mozambique notes with great concern the escalation of tension and the risk of nuclear confrontation that is unfolding on the Korean peninsula. The catastrophic impact of a nuclear conflict demands a more restrained approach based on dialogue, skilful diplomacy and the political will to de-escalate and to fully comply with the relevant Security Council resolutions. More than anything else, the resolutions signal our collective disapproval of the course of events in that part of the world.
The lack of progress in the decolonization of Western Sahara, the sole African country still to exercise the right to self-determination, continues to be a cause for grave concern to Mozambique. Regrettably, all the efforts deployed by the United Nations, the African Union and other actors to bring about an accepted settlement aiming to grant the people of Western Sahara their inalienable right to self-determination and independence has not yielded results. We would like to seize this opportunity to call upon the Security Council, the General Assembly and the international community to exercise their responsibility by implementing their own resolutions, particularly regarding the principle of self-determination and right of freedom, as well as to support the African Union and its Special Envoy to Western Sahara, Mr. Joaquim Chissano, former President of Mozambique.
The principle of self-determination and the right to freedom should also be a reality for the Palestinian people. To that end, it is imperative that the relevant Security Council resolutions be implemented. We believe that the solution relies on the two-State principle of Palestine and Israel coexisting side by side, in peace and security.
Mozambique has followed with great interest the efforts of Cuba and the United States of America to stabilize the diplomatic relations between these two neighbouring countries, an important step towards the normalization of bilateral relations and bringing to an end the economic, commercial and financial embargo imposed by the United States of Americaagainst Cuba. In that context, we note with concern the latest developments and appeal to the United States of America to put an end to the economic, commercial and financial embargo, for it hinders the socioeconomic development of Cuba and the Cuban people. Therefore, Mozambique once again associates itself with the overwhelming majority of countries in this Hall to demand the immediate termination of this unilateral coercive measure.
We live in a world confronted by challenges that demand global responses. The relevance of the United Nations, the lodestar of multilateralism, over the past 72 years of its existence has always rested in its ability to reform and reinvent itself to respond more suitably to the challenges of the continuously changing world that it serves. Therefore, Mozambique supports the Secretary-General’s efforts to pursue reform of the United Nations system in order to make it fit for purpose, and commends his demonstrated desire to fully consult and seek consent of the United Nations membership at each stage of the process.
In addition to the ongoing reforms, we also need to urgently accelerate Security Council reform, another element that will contribute to reaffirming the role of the United Nations in the quest for sustainable solutions to the peace and security challenges facing humankind. The difficulties stemming from the lack of consensus among members to initiate text-based negotiations to complete the reform of the Security Council constrain our ability to open a new window of opportunity that would enhance the credibility of the organ by making it more representative of the current reality. The Security Council is one of the fundamental pillars of the success of the implementation of the 2030 Agenda for Sustainable Development.
I would like to conclude by reiterating the unconditional commitment of the Government of Mozambique to continuing to engage, in partnership with the United Nations and fellow Member States, in the search of sustainable solutions to the problems that affect the humanity. History has shown us that humankind thrives best when we, the peoples, are able to share, collaborate, cooperate, engage in dialogue and care.
The General Assembly will always be the platform where we renew our commitment and rededicate ourselves to the noble ideals on which this great Organization was founded — to save succeeding generations from the scourge of war and to promote social progress and better standards of life in larger freedom. Let us all stay loyal to these lofty ideals enshrined in the Charter of the United Nations and work together to transform our world.